DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe, US 2010/0075222.
Regarding claim 1, Watanabe teaches an electrode for a secondary battery having an electrode (abstract), comprising: an active material (abstract); and a composite material made from: a conductive aid (0066); a binder (0048; 0094); and an ion-conductive material (0066-0070) which is a solvated ion-conductive material (0013; 0061; 0065; 0069) or an ion-conductive solution containing a metal ion compound, wherein said composite material is present over the 
Thus, the claims are anticipated.
However, in the alternative, although Watanabe does not teach a ratio of said ion-conductive material with respect to said active material is active material: ion-conductive material = 1:0.01 to 1:0.3, a ratio of said active material and said composite material is 75 to 90 parts by weight of said active material and 10 to 25 parts by weight of said composite material, provided that said total is 100 parts by weight, a weight ratio of said ion-conductive material, said binder and said conductive aid in said composite material is ion-conductive material: binder: conductive aid = 1:0.1 to 1.0:0.1 to 1.0, and a melting point peak derived from said ion-conductive material disappears in said electrode, said melting point peak being measured with a differential scanning calorimeter (DSC),  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 2, although Watanabe does not teach wherein a mixing ratio of the ion-conductive material with respect to the active material is active material: ion-conductive material = 1:0.04 to 1:0.25 in terms of weight ratio, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, Watanabe teaches a method for producing electrode (0066; 0075; 0097) of Claim 1, the method including: a first mixing step of mixing an active material (0032), a conductive aid (0066-0067; 0070) and a binder (0048; 0094; 0103), to obtain a first mixture (0094; 0103); and a second mixing step of adding an ion-conductive material to the first mixture (0066-0070), and mixing (0066-0070), to obtain a second mixture (0066-0070), thereby producing the electrode in which said conductive aid (0066-0070), said binder (0048; 0094) and said ion-conductive material form a composite material (0094), the composite material is positioned between particles of said active material (0006-0008; 0048).
Thus, the claim is anticipated.

However, in the alternative, although Watanabe does not teach melting point peak derived from the ion-conductive material disappears, the melting point peak being measured with a differential scanning calorimeter (DSC), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Watanabe teaches a positive electrode (abstract; 0022; 0028). 
Regarding claim 8, Watanabe teaches a battery (abstract) comprising the positive electrode (abstract) according to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wakita et al., US 2009/0202916.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727